DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 30 December 2021.  Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims and arguments are sufficient to overcome the prior rejections of claim 1-21 under 35 USC 112(a) and 35 USC 112(b).
The examiner notes that Applicant’s arguments specific to the prior rejections of claims 1-21 under 35 USC 103 amount to a mere allegation of patentability, as such arguments fail to particularly point out the supposed deficiencies of the cited portions of the prior art as they relate to the claimed invention.  
With respect to the newly amended limitation “input information including vibration waveform data based on speech waveform data that is inputted through a user transmission interface of a transmission source apparatus separate from the information processing apparatus”, the examiner contends that Wies at col. 13, lines 57-60 discloses that “a haptic message can be sent each time a word is spoken”.  As such, vibration waveform data based on speech waveform data is sent from a source apparatus to a separate receiving apparatus, analogous to the claimed limitation.
Applicant’s further arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (US Patent Application Publication 2013/0311881), in view of Wies et al. (US Patent 7,159,008, “Wies”), further in view of Eagleman et al. (US Publication 2018/0067558 A1, “Eagleman”).

With regard to Independent Claim 1,
	Birnbaum discloses an information processing apparatus comprising a communication unit configured to receive input information that is inputted through a user interface and meta-information regarding the input information. See e.g., [0089], (user can interact with electronic device which causes metadata to be generated).  See also [0091], (user information causes metadata to be requested from remote device). See also Fig. 5 (520: receive user input).
	Birnbaum further discloses an analysis unit configured to analyze the meta-information in order to specify a vibration type related to the input information. See e.g., 
	Birnbaum further discloses a waveform storage unit configured to store the specified vibration type and vibration data in association with each other.  See e.g., [0098], ("In one embodiment, a database is queried with a haptic identification to determine a haptic effect.") See also Fig. 5 (540: determine haptic effect).
	Birnbaum discloses an output control unit configured to output a tactile stimulus corresponding to the vibration waveform data acquired from the waveform storage unit on a basis of the specified vibration type. See e.g., [0093], (haptic effects are generated and output).  See e.g., Fig. 5 (550, 560 - generate and output signal).
	Birnbaum further discloses wherein the communication unit, the analysis unit, and the output control unit are each implemented via at least one processor, and wherein the waveform storage unit is implemented via a non-transitory computer-readable storage medium. See e.g., Fig. 2, 3 (showing processor 210, memory 220).
	Birnbaum fails to explicitly disclose the input information including vibration waveform data inputted through a transmission user interface of a transmission source apparatus, the transmission source apparatus being separate from the information processing apparatus, and wherein the vibration waveform data generated by processing the speech waveform data inputted on the transmission user interface.
	Wies discloses systems and methods for associating haptic effects with electronic content, similar to Birnbaum.  Furthermore, Wies discloses wherein a user of a device may enter text or speech input into a user interface of a chat messaging application, the text or speech input being associated with a haptic effect, wherein the user device is separate from that of further recipient users.  See col. 13, lines 48-67, in which haptic messages provided to a receiving user receiving spoken messages based on message occurrences or content provided by a sending user.

	Birnbaum and Wies fail to explicitly disclose wherein the vibration waveform data is generated by processing the speech waveform data with a low-pass filter.  Eagleman discloses providing haptic output based on speech information, similar to Birnbaum and Wies.  Furthermore, Eagleman discloses wherein input signals to be sent may be preprocessed with one or more digital techniques, including a low-pass filter, at [0049].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the haptic feedback systems and methods of Birnbaum and Wies to include the low-pass filtration of Eagleman.  One would have been motivated to make such a combination for the advantage of filtering out signal components associated with noise and/or attenuating or accentuating signal components in any other suitable manner.  See Eagleman, [0048].

With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Birnbaum discloses all of the limitations. Birnbaum further discloses wherein the meta-information includes object information regarding a selected object, and the analysis unit specifies the vibration type on a basis of the object.  See e.g., [0089], (user selects specific electronic content that has metadata attached).

With regard to Dependent Claim 3,
wherein the meta-data includes selected picture information, and the analysis unit analyzes the picture information and specifies the vibration type. See e.g., [0089], (user selects specific electronic content that has metadata attached). See also [0036], (content can include image files), [0038], (lists include images).  See also [0055], (metadata in images used to generate haptic effects).

With regard to Dependent Claim 5,
	As discussed with regard to Claim 1, Birnbaum discloses all of the limitations. Birnbaum further discloses wherein the meta-information includes sensor information collected by the transmission source apparatus and the analysis unit analyzes the sensor information and specifies the vibration type. See e.g., [0022], (discussing sensors that collect information such as touch location, pressure, size... etc.), thus the information analyzed in [0089, 0091], etc. is "sensor information" as it is collected by a sensor.

With regard to Dependent Claim 6,
	As discussed with regard to Claim 1, Birnbaum discloses all of the limitations. Birnbaum further discloses wherein the communication unit transmits information regarding the vibration type specified by the analysis unit to the transmission source apparatus. See e.g., Fig. 3 (showing multiple devices in communication and capable of communicating any information between them). See also discussion in rejection of claim 1.

With regard to Dependent Claim 7,
	As discussed with regard to Claim 1, Birnbaum discloses all of the limitations. Birnbaum further discloses wherein the output control unit acquires the vibration waveform data from an external device including a vibration database on the basis of the specified vibration type in a case where the vibration waveform data associated with the specified vibration type is not stored in the waveform storage unit. See e.g., Fig. 3 (showing data storage 360, which is an external device, but also showing multiple devices in communication and capable of communicating any information between them). The examiner notes that this claim does not discuss what happens in a case where the data is stored in the waveform storage unit, thus a system where the data is always acquired from the external device regardless of whether the data is stored locally will meet this limitation.

With regard to Dependent Claim 16,
	As discussed with regard to Claim 1, Birnbaum discloses all of the limitations. Birnbaum further discloses an output configured to output the tactile stimulus on a basis of control by the output control unit. See e.g., [0093], (haptic effects are generated and output).  See e.g., Fig. 5 (550, 560 - generate and output signal).

With regard to Dependent Claim 17,
	As discussed with regard to Claim 1, Birnbaum discloses all of the limitations. Birnbaum further discloses the output configured to display a reception user interface regarding an application on a basis of control by the output control unit. See e.g., [0036, 0077], (discussing user interface), see also [0089], (discussing user interacting with a device to generate the metadata via a user interface).

With regard to Claims 18-20,
	These claims are similar in scope to Claim 1 and are rejected under a similar rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum in view of Wies, in view of Eagleman, further in view of Grant (US Patent Application Publication 2008/0287147).

With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Birnbaum, Wies, and Eagleman disclose all of the limitations. Birnbaum, Wies, and Eagleman do not explicitly disclose wherein the meta-information includes inputted character information, and the analysis unit analyses the character information and specifies the vibration type.
	Grant discloses a similar haptic apparatus wherein meta-information includes inputted character information, and the analysis unit analyses the character information and specifies the vibration type. See e.g., [0035], (discussing picking an appropriate haptic effect based on words inputted into a message).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Birnbaum, Wies, Eagleman, and Grant before them to modify the apparatus of Birnbaum, Wies, and Eagleman so that inputted characters could be analyzed and used to determine the vibration type as taught by Grant. One would be motivated to do so to be able to convey additional sensory information in written words. See generally, Grant, [0005].

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum in view of Wies, in view of Eagleman, further in view of Cruz-Hernandez (US Patent Application Publication 2012/0133494, “Cruz”).

With regard to Dependent Claim 8,

	Cruz discloses wherein information includes output position information, and the output control unit controls output of the tactile stimulus by the output on a basis of the output position information. See e.g., [0039], Fig. 5, (based on touch event can determine a GUI item and determine an effect corresponding to the item and determine a "desired location" to provide a haptic effect.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Birnbaum, Wies, Eagleman, and Cruz before them to modify the apparatus of Birnbaum, Wies, and Eagleman so that output position information could be included in the meta-information as suggested by Cruz. One would be motivated to do so to provide additional immersion and information to the user when receiving a haptic effect.

With regard to Dependent Claim 9,
	As discussed with regard to Claim 8, Birnbaum, Wies, Eagleman, and Cruz disclose all of the limitations. Birnbaum, Wies, Eagleman, and Cruz further discloses wherein the output control unit determines the output intended to output a tactile stimulus on the basis of the output position information. See e.g., Cruz, [0039], Fig. 5, (based on touch event can determine a GUI item and determine an effect corresponding to the item and determine a "desired location" to provide a haptic effect, thus a specific area ("output") is determined and will function accordingly to provide the effect).

With regard to Dependent Claim 10,
wherein the output position information includes tap information related to the input information and the output control unit controls the output of the tactile stimulus by the output unit on a basis of the tap information.  See e.g., Cruz, [0039], Fig. 5, (position based on touch (i.e. tap) events). The examiner notes that the term "tap information" is extremely broad and not defined by the specification thus almost any sort of information even remotely associated with taps/touches is "tap information."	

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum, in view of Wies, in view of Eagleman, further in view of Mori (US Patent Application Publication 2012/0117499).

With regard to Dependent Claim 11,
	As discussed with regard to Claim 1, Birnbaum, Wies, and Eagleman disclose all of the limitations. Birnbaum, Wies, and Eagleman do not explicitly disclose a state estimation unit configured to estimate a state of the transmission source apparatus on a basis of environmental information transmitted by a transmission destination apparatus, wherein the output control unit controls display of a user interface regarding an application on a basis of a state of the transmission destination apparatus estimated by the state estimation unit.
	Mori discloses a device comprising a state estimation unit configured to estimate a state of a transmission source apparatus on a basis of environmental information transmitted by the transmission source apparatus, wherein the output control unit controls display of a reception user interface regarding an application on a basis of the state of a transmission source apparatus estimated by the state estimation unit, and wherein the state estimation unit is implemented via at least one processor.  See e.g., 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Birnbaum, Wies, Eagleman, and Mori before them to modify the haptic feedback apparatus of Birnbaum, Wies, and Eagleman to be able to estimate context of a device and make changes to the display based on the context as taught by Mori. One would be motivated to do so to allow a user to easily select and access applications relevant to their current situation.

With regard to Dependent Claim 12,
	As discussed with regard to Claim 11, Birnbaum, Wies, Eagleman, and Mori disclose all of the limitations. Birnbaum, Wies, Eagleman, and Mori further disclose wherein the output control unit controls selectability of an object on the reception user interface on a basis of the state of the transmission source apparatus estimated by the state estimation unit. See e.g., Mori, Abstract (each context has a separate arrangement of applications on the device GUI, thus the "selectability" of the objects are based on the state/context.)

With regard to Dependent Claim 13,
	As discussed with regard to Claim 11, Birnbaum, Wies, Eagleman, and Mori disclose all of the limitations. Birnbaum, Wies, Eagleman, and Mori further disclose wherein the state estimation unit estimates at least any one of a gripping state, installation state, exercise state or a manner state of the transmission source apparatus on the basis of the environmental information and the output control unit controls display of the user interface on a basis of estimation that the transmission source apparatus is in the gripping state, the installation state, exercise state or the manner state by the state estimation unit. See e.g., Mori, Abstract (determine a context (state) has changed from a first context to a second context, which then results in a changed arrangement on the GUI of the device.)  See also Mori, Fig. 7 (user can define any number of states ... thus the user can define a "gripping" or "installation" or "exercise" state.) The examiner notes these terms are not defined by the specification thus they are interpreted broadly as pretty much any association with these terms would count as one of these states. For example, many people equate exercising with leisure and Fig. 7 shows at least a "leisure" state thus this could be considered an "exercise state" but again as noted the user can define any number of states so could explicitly define an "exercise" state if they desired.

With regard to Dependent Claim 14,
	As discussed with regard to Claim 11, Birnbaum, Wies, Eagleman, and Mori disclose all of the limitations. Birnbaum, Wies, Eagleman, and Mori further disclose wherein the output control unit causes information regarding the state of the transmission source apparatus estimated by the state estimation unit to be displayed on the reception user interface. See e.g., Mori, Fig. 4, 5, 6 (402, 502, 602 respectively, displaying the current state estimated).

With regard to Dependent Claim 15,
	As discussed with regard to Claim 11, Birnbaum, Wies, Eagleman, and Mori disclose all of the limitations. Birnbaum, Wies, Eagleman, and Mori further discloses wherein the environmental information includes at least one of sensor information, position information, schedule information or application running information. See e.g., Mori, [0015], (GPS used which is at least "sensor information" and "position information").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heubel (US Publication 2011/0102160) discloses systems and methods for providing haptic augmentation similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145